         Case 7:17-cr-00066-KMK Document 97-1 Filed 03/10/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------                       X

UNITED STATES OF AMERICA
                                                                 AMENDED FINAL
                               -v.-                              ORDER OF FORFEITURE

JULIO A. DAVILA,                                                 17 Cr. 66 (KMK)

                            Defendant.


-------------------------------------                       X

               WHEREAS, on or about May 15, 2018, the Court entered a Consent Preliminary

Order of Forfeiture as to Specific Property/Money Judgment (the "Preliminary Order of

Forfeiture") (D.E. 83), which ordered the forfeiture to the United States of all right, title and

interest of JULIO A. DAVILA (the "Defendant") in the following property:

                       1.         $5,340.00 in United States currency seized by the New York State
                                  Police on or about November 4, 2016;

                       11.        $260,266.00 in United States currency seized by the Drug
                                  Enforcement Administration and Homeland Security Investigations
                                  seized from a storage unit controlled by the defendant at the time of
                                 his arrest, on or about December 7, 2016

(collectively the "Specific Property");

               WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States' intent to dispose of the Specific Property, and the requirement that any

person asserting a legal interest in the Specific Property must file a petition with the Court in

accordance with the requirements of Title 21 , United States Code, Sections 853(n)(2) and (3).

The Preliminary Order of Forfeiture further stated that the United States could, to the extent

practicable, provide direct written notice to any person known to have an alleged interest in the

Specific Property and as a substitute for published notice as to those persons so notified;
         Case 7:17-cr-00066-KMK Document 97-1 Filed 03/10/20 Page 2 of 3




               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(l), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government's intent to dispose of the Specific

Property before the United States can have clear title to the Specific Property;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Property was posted on an official government internet site (www.forfeiture.gov)

beginning on February 12, 2019 for thirty (30) consecutive days, through March 13, 2019, pursuant

to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions and proof of such publication was filed with the Clerk of the Court on May 6,

2019 (D.E. 91);

               WHEREAS, on or about April 26, 2019, notice of the Consent Preliminary Order

of Forfeiture was sent by certified mail, return receipt requested, to:

               Anthony Strazza, Esq.
               Law Office of Anthony Strazza
               245 Main Street, Suite 410
               White Plains, NY 10601;

               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been

filed;

                WHEREAS, the Defendant, is the only person and/or entity known by the

Government to have a potential interest in the Specific Property;

                WHEREAS, pursuant to Title 21 , United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest
         Case 7:17-cr-00066-KMK Document 97-1 Filed 03/10/20 Page 3 of 3




the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.      All right, title and interest in the Specific Property is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

               2.      Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Specific Property.

               3.      United States Customs and Border Protection (or its designee) shall take

possession of the Specific Property and dispose of the same according to law, in accordance with

Title 21, United States Code, Section 853(h).

               4.      The Clerk of the Court shall forward four certified copies of this Final Order

of Forfeiture to Assistant United States Attorney Alexander Wilson, Co-Chief, Money Laundering

and Transnational Criminal Enterprises Unit, United States Attorney's Office, Southern District

of New York, One St. Andrew's Plaza, New York, New York 10007.

Dated: ffiew York.,, New York
          Po. rc,h }.) , 2020
                                                       SO ORDERED:
